Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua Barrett Shapiro appeals the distinct court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shapiro v. Galjan, No. 2:10-cv-00146-MSD-FBS (E.D.Va. Apr. 8, 2010). We dispense with oral argument because the facts and legal *327contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.